Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The Examiner had an interview with the Applicant’s representative on 11/23/2021. As per the interview talking points, the Examiner believes the amendments made in the independent claim(s) have addressed the 112(b) indefiniteness rejections and the double patenting rejections as well.

Allowable Subject Matter
Claims 1-2, 6-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a digital image scanning system comprising: an objective lens having an optical axis that is orthogonal to a surface of a stage; an imaging sensor located above the objective lens; a focusing sensor having one point that is parfocal with the imaging sensor, where the focusing sensor includes a first region and a second region different from the first region; optical components arranged between the objective lens and the focusing sensor and configured to form a focusing image of a sample on the first region of the focusing sensor and a mirror image of the focusing image on the second region of the focusing sensor; and at least one processor coupled to the imaging sensor and the focusing sensor and configured to: acquire the focusing image and the mirror image of the focusing image from the focusing sensor, acquire an 
The reference of Olson et al. (WO 2013/165576 A1) teach a scanning system of digital image which has an objective lens with optical axis that is orthogonal to a surface of a stage; an imaging sensor; a focusing sensor; optical elements configured in a way to create a focusing image and a mirror image; a processor configured to acquire focusing image and mirror image and determine a direction of moving of the objective lens based on the acquired image. However, Olson et al. fail to teach having a point in the focusing sensor, which is parfocal with the imaging sensor, and also fail to teach that the focusing image and the mirrored focusing image are captured on the same focusing sensor at two regions separate from each other. The reference of Rogers et al. (US Pat 3,967,110), in the same field of endeavor, teach a digital image scanning system where the two imaging sensors have a parfocal point, but it fails to teach that the focusing image and the mirrored focusing image are captured on the same focusing sensor at two regions separate from each other. The reference of Price et al. (US Pat 6,640,014 B1), in the same field of endeavor, teach a digital image scanning system where a beamsplitter splits the object image into two separate regions of focusing sensors, but it fails to teach the two separate regions are on the same focusing sensor. 
The limitations of “a focusing sensor having one point that is parfocal with the imaging sensor, where the focusing sensor includes a first region and a second region different from the first region; optical components arranged between the objective lens and the focusing sensor and configured to form a focusing image of a sample on the first region of the focusing sensor and a mirror image of the focusing image on the second region of the focusing sensor” make the inventive concept of the application patentably different from the patent no. 10,634,894 B2 and therefore the double patenting rejection no longer holds true.
As a result, Olson et al. alone or in combination with Rogers et al. and Price et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 16, which is a method claim of the corresponding system claim 1, stand .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2485